DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application,  provisional Application No. 63033433, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 63033433 does not support a working electrode, counter electrode, reference electrode, or potentiostat (claim 7). Accordingly, claim 7 is provided with priority as of the filing date of the present application, 6/2/2021.

Claim Objections
Claim 7 is objected to because of the following informalities:  

7. An apparatus comprising:
a mounting apparatus adapted to fit over a person's teeth;
a micropump embedded in the mounting apparatus, the micropump having an inlet, a reservoir, and an outlet;
wherein said inlet and outlet are in contact with saliva when the mounting apparatus is placed in a person's mouth;
the reservoir having a working electrode, a counter electrode and a reference electrode;
wherein:
said working electrode, counter electrode and reference electrode are connected to a potentiostat;
said working electrode is formed in an array;
said working electrode having an adjustable potential; and
said adjustable potential is adjustable to no greater than 1 volt;
the apparatus further comprising:
a transducer for wireless connection to a computing device; and
a battery;
whereby said apparatus is capable of detecting the presence of a virus through chronoamperometry.
  Appropriate correction is required.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Application Publication 2016/0338626) in view of Malik (US Patent Application Publication 2019/0175104) (already of record), or alternatively, Wang et al. (US Patent Application Publication 2016/0338626) in view of Malik (US Patent Application Publication 2019/0175104) (already of record) and Botte et al. (US Patent Application Publication 2022/0018797).
Regarding claim 7, Wang et al. discloses an apparatus (para. 42) (Figs. 1a-1b, sheet 1 of 16) comprising:
a mouthguard (reads on a mounting apparatus adapted to fit over a person’s teeth (para. 40, 42) (Fig. 1a);
a working electrode, a counter electrode, and a reference electrode embedded in the mouthguard and configured to contact saliva when the mouthguard is placed in a person’s mouth and detect the presence of an agent in the saliva (para. 42-44) (Figs. 1a-1b);
wherein:

	the working electrode is formed in an array (para. 43);
	the working electrode has an adjustable potential (para. 56); and
	the adjustable potential is adjustable to no greater than 1 volt (para. 56);
the apparatus further comprising:
	a transducer for wireless connection to a computing device (para. 40, 47, 77-78); and
	a battery (para. 79);
whereby the apparatus is capable of detecting the presence of the agent through chronoamperometry (para. 53, 56).
Wang et al. is silent as to a micropump embedded in the mouthguard (mounting apparatus), the micropump having an inlet, a reservoir, and an outlet, wherein the inlet and outlet are in contact with saliva when the mouthguard is placed in a person’s mouth, and the reservoir having the working electrode, counter electrode, and reference electrode. 
Malik discloses an apparatus comprising a mouth guard (reads on a mounting apparatus adapted to fit over a person’s teeth) having a system (called ISCCCISCS) embedded thereon (para. 3, 139) (Fig. 6b, sheet 7 of 12). The system comprises a micropump having an inlet, a reservoir (called chamber), an outlet, a concentrating module, and a sensor within the chamber (para. 145) (Fig. 8, sheet 11 of 12). In operation, the mouth guard is placed in a person’s mouth, the micropump draws in saliva through the inlet, the saliva is concentrated by the concentrating module and exposed to the sensor within the chamber, and thereafter the micropump discharges the saliva through the outlet (para. 111, 139, 145). Malik discloses that concentrating salivary components is desirable as it allows more detailed information to be obtained by sensors (para. 111). 

Wang et al. discloses that the working electrode, counter electrode, reference electrode, and potentiostat are the structures that serve to detect the presence of the agent through chronoamperometry (see citations above), and Wang et al. contemplates detecting various different agents in saliva (para. 39, 68, 83), although Wang et al. does not expressly teach wherein the agent is a virus.
Nonetheless, the sensing structure disclosed by Wang et al. is structurally identical to that of Applicant’s invention (three electrode system and potentiostat using an “extremely low potential”, e.g. 0.042 V, see para. 42-44, 50, 56) and therefore the structure would necessarily be capable of detecting the presence of a virus through chronoamperometry without any structural modification. 
Should it be found that the structure disclosed by Wang et al. is not capable of detecting the presence of a virus through chronoamperometry, it was known in the prior art to use a three electrode system for such a purpose. For example, Botte et al. discloses an apparatus comprising a working electrode, a counter electrode, and a reference electrode connected to a potentiostat (para. 10-12, 112), and further discloses using the apparatus to detect the presence of a virus (SARS-CoV-2) in saliva 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the three electrode system disclosed by Wang et al. to be capable of detecting the presence of a virus (e.g. SARS-CoV-2) through chronoamperometry, based on the teachings of Botte et al., in order to enable the apparatus to serve as a point-of-care device for preventing the spread of a viral pandemic. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (US Patent Application Publication 2021/0204917) is directed to an apparatus comprising a structure adapted to fit over a person’s teeth and comprising a working electrode, reference electrode, and counter electrode for detecting viral antibodies in a person’s mouth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799